DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-5, 7-12, 15-17, 19-24, 27-29 and 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the reduction device configured to reduce a speed of rotation” in claims 1, 13 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 13-14, 18, 25-26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the limitations: “--wherein the uncoupling device includes at least one first fuse element interposed between the reduction device and the turbine shaft and which is configured to be broken when subjected to the predetermined maximum resistant torque exerted by the speed reduction device on the turbine shaft, wherein the first fuse element is configured to be broken as soon as it is subject to a predetermined maximum resistant torque corresponding to a resistant torque exerted by the fan on the speed reduction device in the case of loss of at least one blade of a fan driven by said fan shaft--.”
Firstly, all the underlined portions above lack antecedent basis. Secondly, in the first portion of the cited limitations above, it is claimed that the uncoupling device’s at A) the predetermined maximum resistant torque corresponding to the torque exerted by the speed reduction device on the turbine shaft; ORB) the predetermined maximum resistant torque corresponding to the torque exerted by the fan on the speed reduction device in the case of loss of at least one blade of a fan driven by said fan shaft.
It is unclear if the two scenarios listed above (A or B) are both simultaneously possible or if they are alternatives. It is unclear how one fuse element can be designed to break at two different torque conditions. For the purposes of examination, it will be assumed that the at least one fuse element is configured to break based on either A or B but not both (i.e., they will be treated as alternatives). 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation: see citation above wherein the at least one first fuse element breaks the fuse element is associated with a fan including composite blades and is configured to be broken as soon as it is subject to a predetermined maximum resistant torque comprised between 130% and 170% of a normal torque under maximum speed conditions of the turbomachine,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, the underlined portion above lacks antecedent basis. 
As stated above, there are two conditions already claimed in claim 1 listed above as A or B under which the at least one first fuse element breaks. However, the last paragraph introduces a further condition for fuse element breakage:
C) the fuse element is associated with a fan including composite blades and is configured to be broken as soon as it is subject to a predetermined maximum resistant torque comprised between 130% and 170% of a normal torque under maximum speed conditions of the turbomachine. It is unclear if this condition correlates to the previous two fuse breakage conditions A and B mentioned above. For the purposes of examination it will be assumed that C is related to condition A or alternately to condition B, wherein the predetermined maximum resistant torque mentioned in condition A is equivalent to the predetermined maximum resistant torque mentioned in condition C, (OR) the predetermined maximum resistant torque mentioned in condition B is equivalent to the predetermined maximum resistant torque mentioned in condition C. Furthermore, in this condition C, it is unclear which 
Claim 13 also includes several of the same issues mentioned with respect to claim 1. Please refer to the detailed rejection of claim 1 above as it applies to similar limitations included in claim 13. For examination purposes, claim 13 will be interpreted in the same manner as stated for claim 1 above. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation: “at least one first fuse element interposed between the reduction device and the turbine shaft and which is configured to be broken when subjected to the predetermined maximum resistant torque exerted by the speed reduction device on the turbine shaft,” and the claim also recites “wherein the predetermined maximum resistant torque is greater than 50,000 N.m (narrow), and preferably comprised between 50,000 N.m and 400,000 N.m (narrowest)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 25 also includes several of the same issues mentioned with respect to claim 1. Please refer to the rejection of claim 1 above as it applies to similar limitations included in claim 25. For examination purposes, claim 25 will be interpreted in the same manner as stated for claim 1 above. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation: “at least one first fuse element interposed between the reduction device and the turbine shaft and which is configured to be broken when subjected to the predetermined maximum resistant torque exerted by the speed reduction device on the turbine shaft,” and the claim also recites “a predetermined maximum resistant torque comprised between 120% and 140% of a normal torque under maximum speed conditions of the turbomachine”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2, 6, 14, 18, 26 and 30 are also rejected by virtue of their dependence on one of the aforementioned rejected claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6, 25-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCune et al. (herein McCune) (US PG Pub 2012/0216548) as evidenced by Moniz et al. (herein Moniz) (US 2007/0084183)  in view of Franchet et al. (herein Franchet) (US PG Pub 2013/0283586)Regarding Claims 1 and 25:In Figures 1-2, McCune discloses a turbomachine (100) comprises a fan shaft (shaft connected to fan blade as seen in Figure 2) driven by a turbine shaft  (108) via a device for reducing the speed of rotation (gearbox 138), wherein the turbomachine (100) includes an uncoupling device (mechanical failure point C disposed on spool segment 122, see paragraph [0022], henceforth referred to as 122) interposed between the speed reduction device and the turbine shaft (as seen in Figure 2, mechanical failure points B or C are disposed between the turbine shaft 108 and the speed reduction device 138) the uncoupling device (UD) being configured to uncouple the reduction device and the turbine shaft in response to the exceeding of a maximum resistant torque exerted by the reduction device on the turbine shaft (as is well known in the art, when the torque exceeds a certain value, the spool segment 122 will break, i.e., have a mechanical failure at mechanical failure point C, thereby uncoupling the speed reduction device from the turbine shaft. As explained in paragraph [0022], some torque is still transmitted to the turbine via a remaining torque path, indicating that the torque applied to these torque paths causes a failure when it exceeds a certain maximum NOTE: As stated above in the 112 rejections of claims 1 and 25, condition B for fuse element breakage is considered an alternative to condition A and so is not being addressed here. These claims need to be rewritten to clarify if the applicant wishes these conditions to remain as alternatives or the claim should be clarified to show if these conditions are interrelated. Regarding Claims 2 and 26:McCune as modified by Franchet discloses a turbomachine (100) the at least one first fuse element comprises a segment (at mechanical failure point C) of an input shaft (shaft segment 122 connected to the reduction device) of the reduction device (138) bound to the shaft of the turbine (bound to shaft 108 via spool segment 122), said segment (122) being configured to be broken when subjected to a maximum torsional torque corresponding to the predetermined maximum resistant torque (as is well known in the art, when the torque exceeds a certain value, the spool segment 122 will break, i.e., have a mechanical failure at mechanical failure point C, thereby uncoupling the speed reduction device from the turbine shaft. A maximum torsional torque acting on spool segment 122, based on forces applied by the speed reduction device 138 on the turbine shaft, will cause breakage at mechanical failure point C. As explained in paragraph [0022], some torque is still transmitted to the turbine via a remaining torque path, indicating that the torque applied to these torque paths causes a failure when it exceeds a certain threshold).Regarding Claims 6 and 30:McCune as modified by Franchet discloses a turbomachine (100) wherein the turbomachine includes means (electronic engine control EEC 150) for detecting an .
Claims 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCune et al. (herein McCune) (US PG Pub 2012/0216548) as evidenced by Moniz et al. (herein Moniz) (US 2007/0084183)  Regarding Claim 13:In Figures 1-2, McCune discloses a turbomachine (100) comprises a fan shaft (shaft connected to fan blade as seen in Figure 2) driven by a turbine shaft  (108) via a device for reducing the speed of rotation (gearbox 138), wherein the turbomachine (100) includes an uncoupling device (mechanical failure point C disposed on spool segment 122, see paragraph [0022], henceforth referred to as 122) interposed between the speed reduction device and the turbine shaft (as seen in Figure 2, mechanical failure points B or C are disposed between the turbine shaft 108 and the speed reduction device 138) the uncoupling device (UD) being configured to uncouple the reduction device and the turbine shaft in response to the exceeding of a maximum resistant torque exerted by the reduction device on the turbine shaft (as is well known in the art, when the torque exceeds a certain value, the spool segment 122 will break, i.e., have a mechanical failure at mechanical failure point C, thereby uncoupling the speed reduction device from the turbine shaft. As explained in paragraph [0022], some torque is still transmitted to the turbine via a remaining torque path, indicating that the torque Regarding Claim 14:McCune as modified by Franchet discloses a turbomachine (100) the at least one first fuse element comprises a segment (at mechanical failure point C) of an input shaft (shaft segment 122 connected to the reduction device) of the reduction device (138) bound to the shaft of the turbine (bound to shaft 108 via spool segment 122), said segment (122) being configured to be broken when subjected to a maximum torsional torque corresponding to the predetermined maximum resistant torque (as is well known in the art, when the torque exceeds a certain value, the spool segment 122 will break, i.e., have a mechanical failure at mechanical failure point C, thereby uncoupling the speed reduction device from the turbine shaft. A maximum torsional torque acting on spool segment 122, based on forces applied by the speed reduction device 138 on the turbine shaft, will cause breakage at mechanical failure point C. As explained in paragraph [0022], some torque is still transmitted to the turbine via a remaining torque Regarding Claim 18:McCune as modified by Franchet discloses a turbomachine (100) wherein the turbomachine includes means (electronic engine control EEC 150) for detecting an uncoupling of the reduction device and of the turbine shaft and able to control a reduction of speed of the turbine and/or a stopping of the turbomachine (as explained in paragraphs [0020] and [0022], the EEC is capable of reducing the speed of the turbine in response to a sensed failure of the uncoupling device 122 which could comprise stopping the turbine if needed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4452567 – Shaft uncoupling device.US 4871296 – Turbine shaft decoupler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746